Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 1 of 55




                        Exhibit 1
             Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 2 of 55




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                   )
 FLETA CHRISTINA C. SABRA,                         )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )     Civil Action No. 1:20-cv-00681-CKK
                                                   )
 U.S. CUSTOMS AND BORDER                           )
 PROTECTION,                                       )
                                                   )
                Defendant.                         )
                                                   )

                             DECLARATION OF PATRICK A. HOWARD

       I, Patrick A. Howard, declare as follows:

1.     I am a Branch Chief in the Freedom of Information Act (FOIA) Division, Privacy and Diversity

Office, Office of the Commissioner, U.S. Customs and Border Protection (CBP). I have been a Branch

Chief in the FOIA Division in Washington, D.C. since February 8, 2015. In this capacity, I oversee a staff

of Government Information Specialists, the processing of requests for records submitted to CBP pursuant

to the FOIA, the processing of certain requests submitted to CBP pursuant to 5 U.S.C. § 552, the Privacy

Act, 5 U.S.C. § 552a, and other activities conducted pursuant to applicable records access provisions.

2.     I am familiar with CBP’s procedures for responding to FOIA requests. I provide technical and

administrative supervision and direction to a group of Government Information Specialists responsible for

processing requests for release of CBP documents and information, assist with FOIA litigation matters,

and I am personally familiar with the processing of FOIA responses, including, at times, by directly

reviewing for adequacy and compliance with federal laws and regulations.

3.     All information contained herein is based upon information furnished to me in my official capacity,

and the statements I make in this declaration are based on my personal knowledge, which includes
             Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 3 of 55




knowledge acquired through, and agency files reviewed in, the course of my official duties as Branch

Chief in CBP’s FOIA Division.

4.      The purpose of this declaration and the attached Vaughn Index is to provide additional information

as to why certain information was withheld from public disclosure pursuant to 5 U.S.C. §§ 552 (b)(5),

(b)(6), (b)(7)(C), (b)(7)(E) and (b)(7)(F).

                                    PLAINTIFF’S REQUEST TO CBP

5.      I am familiar with the FOIA request submitted by Fleta Christina Sabra (hereinafter Plaintiff) and

received by the CBP FOIA Office on May 5, 2017. I am also familiar with the Plaintiff’s allegations in

this litigation.

6.      In her FOIA request, Plaintiff requested all agency records related to the encounter between

plaintiff and CBP officials on or about September 11–12, 2015 at the Otay Mesa or San Ysidro ports of

entry. Plaintiff’s original FOIA request is attached as Exhibit A.

                            CBP’S RESPONSE TO PLAINTIFF’S REQUEST

7.      In response to Plaintiff’s Request, CBP conducted an extensive search for responsive records from

March 24 – April 28, 2020, and again in October, 2020 based on a supplemental request for additional

records. Specifically, the CBP Office of Professional Responsibility, Office of Field Operations, U.S.

Border Patrol, Office of Information Technology, and Office of Chief Counsel conducted searches for

responsive records. The search for responsive records included the following:

        a.         CBP’s Office of Information Technology (OIT) conducted a search of the e-mail accounts

        of five CBP employees identified as potential witnesses to the encounter between Plaintiff and

        CBP. The five employees were identified based on a review of the report of investigation prepared

        in response to Plaintiff’s complaint to CBP. OIT ran a search of these five employees’ email, both

        sent and received, between September 11, 2015, and March 10, 2016 (the date identified by


                                                     2
     Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 4 of 55




Plaintiff as the date of the encounter with CBP through the following six months), for the following

six disjunctive search terms:

             1. Sabra

             2. Cousinsabra

             3. Cousin-Sabra

             4. Syria

             5. Syrian

             6. Syrians

The e-mail search located approximately 155 potentially responsive e-mail messages, comprising

13,794 pages of records. Of those, 13,740 pages were nonresponsive and 54 pages of responsive

records were released to plaintiff, subject to redactions.

b.     CBP’s Office of Field Operations (OFO) conducted a search of the Secured Integrated

Government Mainframe Access (SIGMA) database, using information contained in an unredacted

version of the I-213 that CBP provided to Plaintiff in redacted form on or about August 5, 2016.

This search located one responsive four-page document, which was released to plaintiff, subject

to redactions.

c.     CBP’s OFO conducted a second search, based on a request from plaintiff to search for

additional records related to the individuals with whom plaintiff was traveling on the day of her

interaction at the CBP port of entry. This search located 147 pages of responsive records, which

were released to plaintiff, subject to redactions.

d.     OFO also conducted a search of the Enforcement Action Statistical Analysis and Reporting

System (E-STAR), using the encounter location, encounter date, and Plaintiff’s full name. OFO


                                              3
            Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 5 of 55




       reviewed all reported uses of force in the San Diego Field Office (which includes both the Otay

       Mesa and San Ysidro Ports of Entry) for the entire month of September 2015, as well as the months

       of August and October. This search located no records responsive to Plaintiff’s request.

       e.      CBP’s Office of Professional Responsibility (OPR) conducted a search of the Joint

       Integrity Case Management System (JICMS), using Plaintiff’s full name and date of birth. This

       search located an 89-page Report of Investigation (ROI) with evidentiary exhibits, including three

       recorded interviews, as well as audio and video recordings of the encounter at the port of entry.

       The ROI and the video/audio recordings were released to plaintiff, subject to redactions.

       f.      A review of CBP’s Chief Counsel Tracking System (CCTS) for “Sabra,” “Cousinsabra,”

       or “Cousin-Sabra,” located six potentially responsive documents. Three of these documents were

       withheld in full under exemption (b)(5), as attorney work-product privileged information. The

       other three documents are official documents from Plaintiff’s prior Federal Tort Claims Act

       (FTCA) administrative claim and subsequent FTCA lawsuit against CBP in the Southern District

       of California, including Plaintiff’s 12-page FTCA administrative claim, Plaintiff’s 10-page FTCA

       complaint filed in the Southern District of California, and Plaintiff’s two-page JS 44 Civil Cover

       Sheet from that complaint; as well as another copy of the 89-page OPR ROI discussed above.

       These responsive records were released to plaintiff, subject to redactions.

8.     In total, the search for responsive records resulted in 14,170 pages, 3 audio files, and 8 video files

of potentially responsive records. Upon review, 430 pages and all audio and video files were deemed

responsive to Plaintiff’s request. Of those, 11 pages were withheld in full based on FOIA exemption (b)(5),

24 pages were deemed already in Plaintiff’s possession, and 395 pages and all audio and video files were

released with partial redactions, explained in detail in the attached Vaughn index. Responsive records were

released to Plaintiff’s counsel on May 29, June 11, June 23, August 7, September 23, and November 12,



                                                     4
            Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 6 of 55




2020. See Exhibit B.

             JUSTIFICATION FOR WITHHOLDING INFORMATION UNDER FOIA

                                             Exemption (b)(5)

9.      Section 552(b)(5) of Title 5 of the U.S. Code exempts from disclosure “inter- agency or intra-

agency memorandums or letters that would not be available by law to a party other than an agency in

litigation with the agency, provided that the deliberative process privilege shall not apply to records

created 25 years or more before the date on which the records were requested.”

10.     As explained in greater detail in the attached Index, in this case, Exemption (b)(5) has been applied

with respect to internal inter-agency and intra-agency memoranda, communications, correspondence, and

reports created less than 25 years prior to the record request in this case. Within those records, information

protected from disclosure by the attorney work-product privilege was withheld.

11.     CBP invoked Exemption (b)(5) based on the attorney work-product privilege in instances where

records contained memoranda prepared by an Agency attorney in contemplation of litigation, or reflected

communication between an Agency attorney and a Department of Justice attorney concerning litigation

in which the Agency was a named party. Specifically, the records withheld under Exemption (b)(5) were

assessments of the merits of Plaintiff’s FTCA claim against the Agency, incorporating both factual

materials and legal analysis, communication with DOJ counsel about Plaintiff’s FTCA claim, and a

litigation hold notice related to Plaintiff’s FTCA claim. The purpose of the attorney work-product

privilege is to protect the adversarial trial process by insulating the attorney’s preparation from scrutiny

and thereby facilitating candid communication between the Agency and its attorneys.

12.     Release of the attorney work-product materials withheld under Exemption (b)(5), could reasonably

be expected to have a chilling effect on the Agency’s ability to seek and receive legal advice in matters

that are the subject of litigation.



                                                      5
            Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 7 of 55




                                             Exemption (b)(6)

13.    Section 552(b)(6) of Title 5 of the U.S. Code exempts from disclosure certain records and

information “the disclosure of which would constitute a clearly unwarranted invasion of personal

privacy.” This exemption requires balancing the public’s right to disclosure against an individual’s right

to privacy. In this case, the information CBP withheld is exempt from disclosure because the privacy

interests in that information outweigh the public interest in its disclosure.

14.    As explained in greater detail in the attached Index, in this case, Exemption (b)(6) has been applied

with respect to inspection records that document specific border inspections of travelers. Within these

records, Exemption (b)(6) has been applied to protect the personal privacy interests of CBP personnel,

travelers whom CBP personnel have encountered at ports of entry, and other members of the public;

exemption (b)(6) has been applied to: (1) personally identifiable information of government employees,

including information that could identify CBP personnel involved in law enforcement functions; (2)

information regarding the subjects of records; and (3) information regarding individuals mentioned in

records (e.g., co-travelers or other individuals identified or mentioned by the subject of a record).

15.    CBP withheld, pursuant to Exemption (b)(6), biographic and biometric personally identifiable

information related to specific employees, such as names, signatures, photographs or images, contact

information, telephone numbers, email addresses, physical addresses, physical descriptions, badge

numbers, and identification numbers and other unique identifiers that could identify CBP or other

government personnel involved in a border inspection, compiling records, processing complaints, or

compiling information. Release of this information would constitute a clearly unwarranted invasion of

privacy. Government employees, including CBP law enforcement officers, have a protectable privacy

interest in their identities that would be threatened by disclosure. Similarly, government employees have

a protectable privacy interest in their contact information that would also be threatened by disclosure.



                                                      6
           Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 8 of 55




Release of this information would not shed light on the actions of CBP and there is no public interest in

the disclosure of this information. Accordingly, the individual’s right to privacy outweighs whatever

public interest, if any, might exist in knowing the information.

16.    Pursuant to Exemption (b)(6), CBP withheld personally identifiable information regarding

members of the public that, if released, could impair the personal privacy interests of those members of

the public. Federal officials handling personal information may not disclose personal information to a

third party, except in accordance with the Privacy Act and consistent with the routine uses identified in

the System of Records Notices published in connection to each system of records at issue. In this case,

after the agency’s processing of potentially responsive records was well underway, Plaintiff submitted

authorization, in the form of Privacy Act Waivers, from her traveling companions at the port of entry.

As a result, records reviewed and prepared for release after the waivers were submitted did not have the

personal information of those individuals redacted. Other third party individuals, however, do maintain

privacy interests in their own information, and disclosure is only authorized in accordance with the

requirements of the Privacy Act.

17.    CBP also withheld, pursuant to Exemption (b)(6), personally identifiable information regarding

members of the public who were mentioned in agency records but are not the subject of the record. For

example, this includes individuals who are mentioned by the subject of the record or otherwise associated

with the subject of the record. Individuals have a privacy interest in protecting their identities, and in

choosing whether to disclose their association with an individual who is the subject of a particular

government record. This is particularly true where information is supplied by a third party member of

the public, and may or may not be accurate. Consequently, any information regarding members of the

public who were mentioned in a record but not the subject of the record has been withheld pursuant to

Exemption (b)(6). The same categories of information that were withheld with respect to subjects of



                                                     7
            Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 9 of 55




records was withheld with respect to members of the public who were mentioned in records but are not

the subject of the record.

18.    Third party individuals have a protectable privacy interest in their identities and personally

identifiable information that would be threatened by disclosure. Accordingly, the individual’s right to

privacy outweighs whatever public interest, if any, might exist in knowing the information. On that

basis, CBP withheld information pursuant to Exemption (b)(6).

                                           Exemption (b)(7)(C)

19.    Section 552(b)(7) of Title 5 of the U.S. Code exempts from disclosure certain records or

information that are “compiled for law enforcement purposes.” The records at issue in this case were

compiled for law enforcement purposes in that the information is created and used by CBP in its law

enforcement mission to secure the border of the United States.

20.    Section 552(b)(7)(c) of Title 5 of the U.S. Code exempts from disclosure law enforcement records

or information that “could reasonably be expected to constitute an unwarranted invasion of personal

privacy.” This exemption extends to CBP as a law enforcement agency. Exemption (b)(7)(C) is designed

to protect, among other things, law enforcement personnel from harassment and annoyance in the conduct

of their official duties and in their private lives, which could conceivably result from the public disclosure

of their identity. The privacy interest in the identity of an individual in the redacted document outweighs

any public interest in disclosure of that information.

21.    The records provided in response to Plaintiff’s request were compiled for law enforcement

purposes in that the information contained within these records is created and used by CBP in its mission

to secure the borders of the United States. Government employees have a protectable privacy interest in

their identities that would be compromised by the release of this information. Similarly, the third party

individuals whose personally identifiable information and other identifying details appear in the records



                                                      8
           Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 10 of 55




have a protectable privacy interest in their identities that would be compromised by the release of this

information. In addition, identifying the specific individuals whose information was withheld would not

serve a public purpose. Accordingly, the individual’s right to privacy outweighs whatever public interest,

if any, might exist in knowing this information. Exemption (b)(7)(C) has been applied to the same

categories of records and types of information to which Exemption (b)(6) was applied, when the

information was compiled for law enforcement purposes and could reasonably be expected to constitute

an unwarranted invasion of personal privacy. As explained in greater detail in the attached Index, in this

case, Exemption (b)(7)(C) has been applied with respect to inspection records that document specific

border inspections of travelers and certain information contained within complaint records and the records

related to the investigation of such complaints.

22.    Within these records, Exemption (b)(7)(C) has been applied to protect the personal privacy

interests of CBP personnel, travelers whom CBP personnel have encountered at ports of entry, and other

members of the public; exemption (b)(7)(C) has been applied to: (1) personally identifiable information

of government employees, including information that could identify CBP personnel involved in law

enforcement functions; (2) information regarding the subjects of records; and (3) information regarding

individuals mentioned in records (e.g., co-travelers or other individuals identified or mentioned by the

subject of a record).

23.    Pursuant to Exemption (b)(7)(C), CBP has withheld personal information contained in documents

maintained and compiled for law enforcement purposes, including law enforcement policies, memoranda

and a presentation materials; certain information compiled internally during consideration of incoming

complaints, queries, or redress requests when that information would constitute a clearly unwarranted

invasion of personal privacy.

24.    Pursuant to Exemption (b)(7)(C), CBP has also withheld personal information in documents



                                                    9
           Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 11 of 55




maintained in TECS, which contains enforcement, inspection, and intelligence records which are relevant

to the customs, immigration, agriculture, national security, border security, anti-terrorism and law

enforcement missions of CBP and numerous other Federal agencies that it supports. TECS is one of the

primary tools that CBP law enforcement officers, and other personnel with authorized access, regularly

use, in order to effectively and efficiently enforce all applicable laws, particularly as it relates to travelers

and trade crossing the border into or out of the United States. CBP has also redacted certain personal

information taken from TECS records and incorporated into other documents as well as other related

documents compiled by CBP. The records at issue were compiled for law enforcement purposes in that

the information is collected and used by CBP in its mission to secure the border of the United States.

25.     TECS, which is principally owned and managed by CBP, is an overarching law enforcement

information collection, analysis, and sharing environment that securely links telecommunications devices

and personal computers to a central system and database. This environment is comprised of several

modules designed to collect, maintain, and vet data as well as conduct analysis, risk assessments,

and information sharing. TECS contains temporary and permanent enforcement, inspection, and

intelligence records relevant to the law enforcement mission of CBP and numerous other federal agencies

that it supports. TECS is CBP’s principal law enforcement and anti-terrorism data base system. TECS is

described in further detail in the Federal Register at 73 Fed. Reg. 77778 (Dec. 19, 2008).

                                            Exemption (b)(7)(E)

26.     Section 552(b)(7) of Title 5 of the U.S. Code exempts from disclosure certain records or

information that are “compiled for law enforcement purposes.” The records at issue in this case were

compiled for law enforcement purposes in that the information is created and used by CBP in its law

enforcement mission to secure the border of the United States.

27.     Section 552(b)(7)(E) of Title 5 of the U.S. Code exempts from disclosure law enforcement records



                                                       10
           Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 12 of 55




or information that “would disclose techniques and procedures for law enforcement investigations or

prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if such

disclosure could reasonably be expected to risk circumvention of the law.”

28.    The effectiveness of CBP’s mission is dependent to a large extent on the use of sensitive

investigative techniques and methods that are not known to the general public. These law enforcement

techniques and procedures are critical tools used by CBP officers to efficiently and effectively carry out

CBP’s mission to secure the border and to prevent threats, including terrorists, their weapons, and other

dangerous items, from entering the United States, and to enforce customs, immigration, agriculture and

other federal laws at the border. The disclosure of these techniques and methods would seriously

compromise CBP’s ability to perform its law enforcement mission at the border.

29.    As explained in greater detail in the attached Index, in this case, Exemption (b)(7)(E) has been

applied with respect to inspection records that document specific border inspections of travelers; certain

information contained within complaint records, and information contained within records related to the

investigation of such complaints, to the extent that such information would disclose techniques and

procedures for law enforcement investigations or prosecutions, or would disclose guidelines for law

enforcement investigations or prosecutions because such disclosure could reasonably be expected to risk

circumvention of the law.

30.    Within those records, Exemption (b)(7)(E) has been applied to (1) information that would reveal

the subjects of specific law enforcement interest; (2) information regarding specific law enforcement

techniques and operational vulnerabilities; (3) information that, in the aggregate, reveals trends and/or

specific law enforcement capabilities and techniques employed in particular operational locations, which

can reveal the likelihood of CBP utilizing certain inspection techniques in specific operational locations;

and (4) computer codes and other information that can expose CBP computer systems to a risk of



                                                    11
           Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 13 of 55




unauthorized access or navigation.

31.    CBP withheld, pursuant to Exemption (b)(7)(E) information that would reveal the subjects of

specific law enforcement interest. This includes the application of Exemption (b)(7)(E) to TECS and other

records containing remarks and analysis specific to particular individuals. The records at issue here, among

other things, contain information regarding border inspections; the identification of law enforcement

agencies and officers involved, contact information, and respective roles; and actions to be taken by law

enforcement officers. The release of this information would have the unintended and undesirable effect of

placing these law enforcement techniques and strategies in the public domain, in the possession of the

specific individuals whose records are at issue, and at the disposal of other similarly situated individuals;

educating them as to the investigative techniques used and thereby assisting them to devise methods to

evade detection and apprehension; and, ultimately, impairing the effectiveness of those law enforcement

techniques.

32.    CBP withheld, pursuant to Exemption (b)(7)(E), information regarding specific law enforcement

techniques and operational vulnerabilities. This includes information regarding why a particular law

enforcement action (including the selection of a traveler for additional screening measures) was

undertaken in any specific case. In addition, the records at issue reveal certain interagency techniques

through the integration or referencing of data belonging to third-party agencies or departments. As a

preliminary matter, disclosure of such information threatens efforts to foster open communication across

agencies and cohesive law enforcement and national security efforts. Because of the interconnectivity

between CBP’s law enforcement databases and those of other agencies, disclosure of the information

contained in the database could have far-reaching effects, impairing other agencies’ law enforcement

operations or their ability to effectively carry out their respective missions. Knowledge of this information

would increase the risk of circumvention of laws and regulations, compromise the electronic records



                                                     12
           Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 14 of 55




system, facilitate improper access to sensitive investigatory and other law enforcement records, impede

effectiveness of law enforcement activities, and endanger agency investigative practices and techniques.

33.    In addition to information that, in any particular instance, could reveal the nature of CBP’s law

enforcement interest or concern, pursuant to Exemption (b)(7)(E), CBP also withheld information that

would reveal law enforcement techniques, abilities, and procedures when aggregated. For example, certain

information, in the aggregate, reveals trends and/or specific law enforcement capabilities and techniques

employed in particular operational locations, which can reveal the likelihood of CBP utilizing certain

inspection techniques in specific operational locations. This is especially true given the broad nature of

the Plaintiff’s request and the sheer volume of law enforcement records at issue. Moreover, the TECS

records include date stamps, locations where specific law enforcement actions took place, internal IP

addresses, contact information and communication methods, instructions on handling inspections of

travelers, and similar information that reveals the procedures and techniques used by law enforcement.

While some of this data may appear innocuous taken in isolation, such information can place investigative

activities in a precise context, pinpoint key players and events, identify critical tools and resources, and

reveal the extent and shortfalls of law enforcement’s knowledge of criminal or terrorist endeavors and/or

immigration violations. Moreover, such information creates a basis for comparison of the handling of

different inspections, which could reveal the nature and extent of the government’s law enforcement

interest in particular situations. Because this information can be used to clarify or predict a CBP officer’s

behavior in specific circumstances, the risk of circumvention of enforcement efforts or harm to officers or

informants is significant.

34.    In addition, the TECS records include information that would reveal the capabilities of TECS, the

release of which would impede CBP’s law enforcement mission by alerting individuals to how CBP

conducts searches of its systems and any limitations. Although a few factors used by CBP officers to



                                                     13
           Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 15 of 55




conduct border inspections are in the public domain in court opinions or other contexts, the TECS format

itself reveals more about the techniques that CBP officers use to conduct border inspections and assess

risk than the information that can be gleaned from publically available information. Because the data fields

for entering remarks and analysis in TECS are of limited capacity, an officer creating a TECS entry must

prioritize the information he or she believes most essential for another officer’s decision about when and

how to conduct an inspection. Thus, disclosure of the remarks in TECS would reveal not only information

unique to those particular inspections, but also information about inspectional activities generally, such as

the kind of information considered important to the exercise of officer discretion, and the relative weight

given different factors. Information about such “red flags,” if unprotected, could enable individuals to

thwart efforts to secure the border and enforce immigration and customs laws. Moreover, information

entered into TECS limited data fields must necessarily be abbreviated. Disclosure of this shorthand

communication would serve no legitimate public interest, as its meaning would be irretrievably distorted

once taken from the tightly-controlled context in which it is created, interpreted, and shared solely by and

between law enforcement personnel.

35.    CBP withheld, pursuant to Exemption (b)(7)(E), computer codes and other information that can

expose CBP computer systems to a risk of unauthorized access or navigation. Protecting and maintaining

the integrity of CBP computer systems is imperative to CBP’s ability to effectively and efficiently meet

its mission to prevent terrorists, their weapons, and other dangerous items from entering the United States.

While DHS/CBP, through its System of Records Notice and Privacy Impact Assessment for its systems,

including TECS, have taken considerable efforts to provide the public detailed information regarding CBP

systems, without compromising the integrity of the systems, as a critical law enforcement tool employed

by CBP to enhance border security, it is imperative that CBP protect TECS and other systems against any

potential risk of threat or compromise to ensure CBP is able to effectively carry out its law enforcement



                                                     14
           Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 16 of 55




mission. Consequently, Exemption (b)(7)(E) has been applied to codes used within CBP law enforcement

systems, including TECS, and specific information regarding how to navigate and use CBP law

enforcement systems, because this information may enable an individual knowledgeable in computer

systems to improperly access the system, facilitate navigation or movement through the system, allow

manipulation or deletion of data, and interfere with enforcement proceedings. Specifically, the computer

codes at issue facilitate access to, and navigation through, CBP law enforcement systems. Individuals who

know the meaning of the codes would have sufficient law enforcement information regarding how CBP

conducts its law enforcement operations, which would permit individuals to alter their patterns of conduct,

adopt new methods of operation, relocate, change associations, and effectuate other countermeasures, thus

corrupting the integrity of ongoing investigations. Public dissemination of these access codes would reveal

the technical capabilities of the system and could permit unauthorized users to manipulate records to avoid

recognition, detection and apprehension. It would also arm unauthorized users with the ability to corrupt

the integrity of the data contained therein through the alteration/manipulation of such data. In addition, if

the system were to be hacked, it would permit the intruder to potentially manipulate the way certain

records are created and maintained, which could put at risk ongoing investigations and border security

operations. Protecting and maintaining the integrity of TECS is imperative in assisting CBP to meet its

mission.

36.    Disclosure of the information withheld pursuant to Exemption (b)(7)(E) would reveal techniques

used by law enforcement to identify violators and other persons of concern to law enforcement, which

would allow wrongdoers to evade detection by law enforcement, thereby circumventing the law and

potentially resulting in alteration, loss, damage or destruction of data contained in CBP’s computer system.

                                           Exemption (b)(7)(F)

37.    Section 552(b)(7)(F) of Title 5 of the U.S. Code exempts from disclosure records or information




                                                     15
           Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 17 of 55




compiled for law enforcement purposes if production of such records could reasonably be expected to

endanger the life or physical safety of any individual.

38.    CBP withheld, pursuant to Exemption (b)(7)(F), information relating to claims of asylum.

Releasing information about an asylum claim or asylum seeker into the public domain would put that

individual, other asylum seekers, and even those who remain in the country from which the asylum seeker

fled, at risk. An asylum seeker’s claim inherently supposes a fear of persecution by the authorities of the

country of origin. Confidentiality in asylum procedures is particularly important because of the vulnerable

situation in which asylum seekers find themselves. Because asylum seekers are, by definition, fleeing

persecution, release of information relating to an asylum claim can be reasonably expected to endanger

the life or physical safety of the individual making the asylum claim and others who may be impacted by

the release of information related to the claim, including the fact that such a claim was made. Concern for

the safety of asylum seekers is also reflected in 8 CFR 208.6, which forbids the Agency from the disclosure

or public release of information about asylum claims or the individuals who make them.

                                           SEGREGABILITY

39.    Plaintiff has been provided with all responsive records pursuant to its request. Where appropriate,

CBP asserted FOIA exemptions in the released records. All information withheld is exempt from

disclosure pursuant to a FOIA exemption or is not reasonably segregable because it is so intertwined with

protected material that segregation is not possible or its release would have revealed the underlying

protected material. CBP personnel have reviewed the documents determined to be responsive, line-by-

line, to identify information exempt from disclosure or for which a discretionary waiver of exemption

could apply, and all reasonably segregable portions of the relevant records have been released to the

Plaintiff in this matter. In addition, CBP personnel reviewed the audio/video recordings determined to be

responsive, frame by frame, to identify information exempt from disclosure or for which a discretionary




                                                    16
            Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 18 of 55




waiver of exemption could apply, and all reasonably segregable portions of the relevant records have been

released to the Plaintiff in this matter.

40.     In my determination, any further release of the exempted materials could reasonably be expected

to lead to the harms described herein.

      I declare under a penalty of perjury that the information provided is true and correct to the best of

my information, knowledge, and belief.

      Signed this 10th day of March 2021.




                                            Patrick A. Howard, Branch Chief
                                            FOIA Division
                                            Privacy and Diversity Office
                                            Office of the Commissioner
                                            U.S. Customs and Border Protection
                                            U.S. Department of Homeland Security

Attachment




                                                       17
                         Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 19 of 55




                                      Vaughn Index - Sabra v. CBP, No. 20-00681 (D.D.C.)

   File       Page    Document Type          Disposition                      Description and Applicable Exemptions
             Numbers
Documents      n/a     Legal opinions,     Withheld in full   Records created by attorneys in connection with Ms. Sabra’s FTCA claim
referenced           recommendations,                         and litigation:
 in release                   and
letter dated           communication                          Exemption (b)(5) was applied to three records in their entirety based on
  May 29,                  related to                         the attorney work-product privilege. The first record is a memorandum
    2020              Plaintiff’s FTCA                        conveying Agency counsel’s legal advice and analysis to CBP’s Director
                           claim and                          of the National Finance Center, concerning Plaintiff’s FTCA claim
                      litigation against                      against CBP. The second record is email communication between the
                              CBP                             Assistant U.S. Attorney and Agency counsel concerning the related
                                                              FTCA litigation of Plaintiff’s claim. The third record is the litigation
                                                              hold notice generated by the FTCA litigation of Plaintiff’s claim.

  2017-        1-4           Records       Released with      Records compiled for law enforcement purposes to document border
 055103                   documenting         partial         inspections of individual travelers and information derived therefrom:
                         inspections of     redactions
                          travelers and                       Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
                            other law                         other personally identifying information of both government employees
                          enforcement                         and third party individuals that would identify those individuals if
                            activities                        released. Government employees, including CBP law enforcement
                                                              officers, and third party individuals have a protectable privacy interest in
                                                              their identities that would be threatened by disclosure. Release of such
                                                              information would constitute an unwarranted invasion of personal privacy
                                                              that outweighs the public interest in disclosure of such information.

                                                              Exemption (b)(7)(E) has been applied to internal codes and database
                                                              information, which the Agency considers law enforcement sensitive
                                                              information. This information is not generally known or publicly
                                                              disclosed and release of such information, either standing along or when
                                                              combined with other information, presents a risk that CBP systems could


                                                                 1
         Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 20 of 55




                                           be compromised or, in the event that such systems were compromised,
                                           that they could be more effectively navigated and exploited to promote
                                           circumvention of the law.

                                           Exemption (b)(7)(E) has also been applied to information revealing law
                                           enforcement techniques and procedures, including the criteria used as the
                                           basis for selecting individuals for additional inspection procedures, and
                                           information compiled for law enforcement purposes, which is not
                                           generally known or publicly disclosed. Disclosure of this information
                                           would be detrimental to both CBP and the greater law enforcement
                                           community because it would enable individuals to alter their patterns of
                                           conduct, adopt new methods of operation, effectuate countermeasures,
                                           and take other proactive steps to alter their behavior in order to avoid
                                           detection and circumvent the law. Disclosure of such law enforcement
                                           techniques and procedures would corrupt the integrity of law enforcement
                                           and other screening activities at the border, thereby aiding individuals
                                           who are seek to violate immigration and customs laws.

5-16     DHS Office of     Released with   Referral of complaint from the DHS Office of Inspector General to the
       Inspector General      partial      Joint Intake Center:
        correspondence      redactions
         re: referral to                   Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
          Joint Intake                     other personally identifiable information of government employees that
           Center and                      would identify those individuals if released. Government employees,
           supporting                      including CBP law enforcement officers, have a protectable privacy
          information                      interest in their identities that would be threatened by disclosure. Release
                                           of such information would constitute an unwarranted invasion of personal
                                           privacy that outweighs the public interest in disclosure of such
                                           information.


                                           Exemptions (b)(6), (b)(7)(C), and (b)(7)(F) have also been applied to
                                           information relating to individuals seeking asylum. Release of any


                                              2
           Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 21 of 55




                                              information related to an asylum seeker is forbidden by 8 CFR 208.6.
                                              Release of such sensitive information would be an unwarranted invasion
                                              of privacy and could reasonably be expected to endanger the life or
                                              physical safety of not only the named individuals seeking asylum, but
                                              also others (whether asylum seekers or individuals remaining in the
                                              countries from which the asylum seekers fled), who would be at risk
                                              should such information become public.

17-105   Office of Internal   Released with   Report of Investigation by CBP’s Office of Internal Affairs (San Diego,
         Affairs Report of       partial      CA) and supporting documentation:
         Investigation and     redactions
           Exhibits 1-17                      Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
                                              other personally identifiable information of government employees that
                                              would identify those individuals if released. Government employees,
                                              including CBP law enforcement officers, have a protectable privacy
                                              interest in their identities that would be threatened by disclosure. Release
                                              of such information would constitute an unwarranted invasion of personal
                                              privacy that outweighs the public interest in disclosure of such
                                              information.

                                              Exemption (b)(7)(E) has been applied to internal codes and database
                                              information, including the case number assigned to the investigation of
                                              the complaint at issue, which the Agency considers law enforcement
                                              sensitive information. This information is not generally known or
                                              publicly disclosed and release of such information, either standing along
                                              or when combined with other information, presents a risk that CBP
                                              systems could be compromised or, in the event that such systems were
                                              compromised, that they could be more effectively navigated and
                                              exploited to promote circumvention of the law.


                                              Exemptions (b)(6), (b)(7)(C), and (b)(7)(F) have also been applied to
                                              information relating to individuals seeking asylum. Release of any


                                                 3
                      Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 22 of 55




                                                         information related to an asylum seeker is forbidden by 8 CFR 208.6.
                                                         Release of such sensitive information would be an unwarranted invasion
                                                         of privacy and could reasonably be expected to endanger the life or
                                                         physical safety of not only the named individuals seeking asylum, but
                                                         also others (whether asylum seekers or individuals remaining in the
                                                         countries from which the asylum seekers fled), who would be at risk
                                                         should such information become public.

   OPR       1-89   Office of Internal   Released with   Report of Investigation by CBP’s Office of Internal Affairs (San Diego,
Second Set          Affairs Report of       partial      CA) and supporting documentation:
                    Investigation and     redactions
                      Exhibits 1-17                      Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
                                                         other personally identifiable information of government employees that
                                                         would identify those individuals if released. Government employees,
                                                         including CBP law enforcement officers, have a protectable privacy
                                                         interest in their identities that would be threatened by disclosure. Release
                                                         of such information would constitute an unwarranted invasion of personal
                                                         privacy.

                                                         Exemption (b)(7)(E) has been applied to internal codes and database
                                                         information, including the case number assigned to the investigation of
                                                         the complaint at issue, which the Agency considers law enforcement
                                                         sensitive information. This information is not generally known or
                                                         publicly disclosed and release of such information, either standing along
                                                         or when combined with other information, presents a risk that CBP
                                                         systems could be compromised or, in the event that such systems were
                                                         compromised, that they could be more effectively navigated and
                                                         exploited to promote circumvention of the law.

                                                         Exemptions (b)(6), (b)(7)(C), and (b)(7)(F) have also been applied to
                                                         information relating to individuals seeking asylum. Release of any
                                                         information related to an asylum seeker is forbidden by 8 CFR 208.6.
                                                         Release of such sensitive information would be an unwarranted invasion


                                                            4
                   Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 23 of 55




                                                  of privacy and could reasonably be expected to endanger the life or
                                                  physical safety of not only the named individuals seeking asylum, but
                                                  also others (whether asylum seekers or individuals remaining in the
                                                  countries from which the asylum seekers fled), who would be at risk
                                                  should such information become public.

Email File   1-4   Email and      Released with   Email correspondence regarding internal affairs investigation of the
   9               attachment        partial      complaint at issue and attachment:
                                   redactions
                                                  Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
                                                  other personally identifiable information of government employees that
                                                  would identify those individuals if released. Government employees,
                                                  including CBP law enforcement officers, have a protectable privacy
                                                  interest in their identities that would be threatened by disclosure. Release
                                                  of such information would constitute an unwarranted invasion of personal
                                                  privacy that outweighs the public interest in disclosure of such
                                                  information.

                                                  Exemption (b)(7)(E) has been applied to internal codes and database
                                                  information, including the case number assigned to the investigation of
                                                  the complaint at issue and administrative codes pertaining to the
                                                  employee email system, which the Agency considers law enforcement
                                                  sensitive information. This information is not generally known or
                                                  publicly disclosed and release of such information, either standing along
                                                  or when combined with other information, presents a risk that CBP
                                                  systems could be compromised or, in the event that such systems were
                                                  compromised, that they could be more effectively navigated and
                                                  exploited to promote circumvention of the law.

                                                  Exemptions (b)(6), (b)(7)(C), and (b)(7)(F) have also been applied to
                                                  information relating to individuals seeking asylum. Release of any
                                                  information related to an asylum seeker is forbidden by 8 CFR 208.6.
                                                  Release of such sensitive information would be an unwarranted invasion


                                                     5
                    Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 24 of 55




                                                    of privacy and could reasonably be expected to endanger the life or
                                                    physical safety of not only the named individuals seeking asylum, but
                                                    also others (whether asylum seekers or individuals remaining in the
                                                    countries from which the asylum seekers fled), who would be at risk
                                                    should such information become public.

Email file   1-8        Email       Released with   Email correspondence regarding internal affairs investigation of the
  13               correspondence      partial      complaint at issue and attachment:
                                     redactions
                                                    Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
                                                    other personally identifiable information of government employees that
                                                    would identify those individuals if released. Government employees,
                                                    including CBP law enforcement officers, have a protectable privacy
                                                    interest in their identities that would be threatened by disclosure. Release
                                                    of such information would constitute an unwarranted invasion of personal
                                                    privacy that outweighs the public interest in disclosure of such
                                                    information.

                                                    Exemptions (b)(6), (b)(7)(C), and (b)(7)(E) have been applied to internal
                                                    codes and other administrative information associated with CBPs email
                                                    system that would identify CBP employees if released and would, either
                                                    standing alone or when combined with other information, present a risk
                                                    that CBP systems could be compromised or, in the event that such
                                                    systems were compromised, that they could be more effectively navigated
                                                    and exploited to promote circumvention of the law.

                                                    Exemption (b)(7)(E) has been applied to internal codes and database
                                                    information, associated with CBP’s law enforcement systems, including
                                                    the SIGMA enforcement system, which the Agency considers law
                                                    enforcement sensitive information. This information is not generally
                                                    known or publicly disclosed and release of such information, either
                                                    standing along or when combined with other information, presents a risk
                                                    that CBP systems could be compromised or, in the event that such


                                                       6
        Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 25 of 55




                                         systems were compromised, that they could be more effectively navigated
                                         and exploited to promote circumvention of the law.

                                         Exemptions (b)(6), (b)(7)(C), and (b)(7)(F) have also been applied to
                                         information relating to individuals seeking asylum. Release of any
                                         information related to an asylum seeker is forbidden by 8 CFR 208.6.
                                         Release of such sensitive information would be an unwarranted invasion
                                         of privacy and could reasonably be expected to endanger the life or
                                         physical safety of not only the named individuals seeking asylum, but
                                         also others (whether asylum seekers or individuals remaining in the
                                         countries from which the asylum seekers fled), who would be at risk
                                         should such information become public.

9-17   Personal Search   Released with   Worksheets prepared by CBP Officers to document personal searches
       Worksheets and       partial      performed as part of a border inspection:
         supporting       redactions
         documents                       Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
                                         other personally identifiable information of government employees that
                                         would identify those individuals if released. Government employees,
                                         including CBP law enforcement officers, have a protectable privacy
                                         interest in their identities that would be threatened by disclosure. Release
                                         of such information would constitute an unwarranted invasion of personal
                                         privacy that outweighs the public interest in disclosure of such
                                         information.

                                         Exemption (b)(7)(E) has been applied to internal codes and database
                                         information, which the Agency considers law enforcement sensitive
                                         information. This information is not generally known or publicly
                                         disclosed and release of such information, either standing along or when
                                         combined with other information, presents a risk that CBP systems could
                                         be compromised or, in the event that such systems were compromised,
                                         that they could be more effectively navigated and exploited to promote
                                         circumvention of the law.


                                            7
        Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 26 of 55




                                         Exemption (b)(7)(E) has also been applied to information revealing law
                                         enforcement techniques and procedures, including the criteria used as the
                                         basis for selecting individuals for additional inspection procedures, and
                                         information compiled for law enforcement purposes, which is not
                                         generally known or publicly disclosed. Disclosure of this information
                                         would be detrimental to both CBP and the greater law enforcement
                                         community because it would enable individuals to alter their patterns of
                                         conduct, adopt new methods of operation, effectuate countermeasures,
                                         and take other proactive steps to alter their behavior in order to avoid
                                         detection and circumvent the law. Disclosure of such law enforcement
                                         techniques and procedures would corrupt the integrity of law enforcement
                                         and other screening activities at the border, thereby aiding individuals
                                         who seek to violate immigration and customs laws.

18-43    Documents       Released with   Documents related to the inspection of travelers, including SIGMA data,
        related to the      partial      TECS records, and custody log information:
        inspection of     redactions
          travelers                      Exemption (b)(7)(E) has been applied to internal codes and database
                                         information, which the Agency considers law enforcement sensitive
                                         information. This information is not generally known or publicly
                                         disclosed and release of such information, either standing along or when
                                         combined with other information, presents a risk that CBP systems could
                                         be compromised or, in the event that such systems were compromised,
                                         that they could be more effectively navigated and exploited to promote
                                         circumvention of the law.

                                         Exemption (b)(7)(E) has also been applied to information revealing law
                                         enforcement techniques and procedures, including the criteria used as the
                                         basis for selecting individuals for additional inspection procedures, and
                                         information compiled for law enforcement purposes, which is not
                                         generally known or publicly disclosed. Disclosure of this information
                                         would be detrimental to both CBP and the greater law enforcement


                                            8
          Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 27 of 55




                                            community because it would enable individuals to alter their patterns of
                                            conduct, adopt new methods of operation, effectuate countermeasures,
                                            and take other proactive steps to alter their behavior in order to avoid
                                            detection and circumvent the law. Disclosure of such law enforcement
                                            techniques and procedures would corrupt the integrity of law enforcement
                                            and other screening activities at the border, thereby aiding individuals
                                            who seek to violate immigration and customs laws.

                                            Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
                                            other personally identifiable information of government employees that
                                            would identify those individuals if released. Government employees,
                                            including CBP law enforcement officers, have a protectable privacy
                                            interest in their identities that would be threatened by disclosure. Release
                                            of such information would constitute an unwarranted invasion of personal
                                            privacy that outweighs the public interest in disclosure of such
                                            information.

                                            Exemptions (b)(6), (b)(7)(C), and (b)(7)(F) have also been applied to
                                            information relating to individuals seeking asylum. Release of any
                                            information related to an asylum seeker is forbidden by 8 CFR 208.6.
                                            Release of such sensitive information would be an unwarranted invasion
                                            of privacy and could reasonably be expected to endanger the life or
                                            physical safety of not only the named individuals seeking asylum, but
                                            also others (whether asylum seekers or individuals remaining in the
                                            countries from which the asylum seekers fled), who would be at risk
                                            should such information become public.

44-48   Encounter History   Released with   Encounter history documents and screenshots regarding Ms. Sabra’s
                               partial      encounters with CBP:
                             redactions
                                            Exemption (b)(7)(E) has been applied to internal codes, database
                                            information, and port codes, which the Agency considers law
                                            enforcement sensitive information. This information is not generally


                                               9
        Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 28 of 55




                                       known or publicly disclosed and release of such information, either
                                       standing along or when combined with other information, presents a risk
                                       that CBP systems could be compromised or, in the event that such
                                       systems were compromised, that they could be more effectively navigated
                                       and exploited to promote circumvention of the law.

                                       Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
                                       other personally identifiable information of government employees that
                                       would identify those individuals if released. Government employees,
                                       including CBP law enforcement officers, have a protectable privacy
                                       interest in their identities that would be threatened by disclosure. Release
                                       of such information would constitute an unwarranted invasion of personal
                                       privacy that outweighs the public interest in disclosure of such
                                       information.

                                       Exemptions (b)(6), (b)(7)(C), and (b)(7)(F) have also been applied to
                                       information relating to individuals seeking asylum. Release of any
                                       information related to an asylum seeker is forbidden by 8 CFR 208.6.
                                       Release of such sensitive information would be an unwarranted invasion
                                       of privacy and could reasonably be expected to endanger the life or
                                       physical safety of not only the named individuals seeking asylum, but
                                       also others (whether asylum seekers or individuals remaining in the
                                       countries from which the asylum seekers fled), who would be at risk
                                       should such information become public.

49-50     Email        Released with   Email requesting an incident report related to Ms. Sabra’s encounter with
                          partial      CBP:
                        redactions
                                       Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
                                       other personally identifiable information of government employees that
                                       would identify those individuals if released. Government employees,
                                       including CBP law enforcement officers, have a protectable privacy
                                       interest in their identities that would be threatened by disclosure. Release


                                          10
                     Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 29 of 55




                                                       of such information would constitute an unwarranted invasion of personal
                                                       privacy that outweighs the public interest in disclosure of such
                                                       information.


                                                       Exemptions (b)(6), (b)(7)(C), and (b)(7)(E) have been applied to internal
                                                       codes and other administrative information associated with CBPs email
                                                       system that would identify CBP employees if released and would, either
                                                       standing alone or when combined with other information, present a risk
                                                       that CBP systems could be compromised or, in the event that such
                                                       systems were compromised, that they could be more effectively navigated
                                                       and exploited to promote circumvention of the law.


                                                       Exemptions (b)(6), (b)(7)(C), and (b)(7)(F) have been applied to
                                                       information relating to individuals seeking asylum. Release of any
                                                       information related to an asylum seeker is forbidden by 8 CFR 208.6.
                                                       Release of such sensitive information would be an unwarranted invasion
                                                       of privacy and could reasonably be expected to endanger the life or
                                                       physical safety of not only the named individuals seeking asylum, but
                                                       also others (whether asylum seekers or individuals remaining in the
                                                       countries from which the asylum seekers fled), who would be at risk
                                                       should such information become public.

Video files   n/a   Video recordings   Released with   Video recordings of Ms. Sabra’s encounter with CBP at the port of entry:
                     of Ms. Sabra’s       partial
                    encounters with     redactions     Exemptions (b)(6) and (b)(7)(C) have been applied to the images and
                         CBP                           names (including images of name tags) of government employees that
                                                       would identify those individuals if released. Government employees,
                                                       including CBP law enforcement officers, have a protectable privacy
                                                       interest in their identities that would be threatened by disclosure. Release
                                                       of such information would constitute an unwarranted invasion of personal
                                                       privacy that outweighs the public interest in disclosure of such


                                                         11
                      Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 30 of 55




                                                       information.

                                                       Exemptions (b)6), (b)(7)(C) and (b)(7)(E) have also been applied to
                                                       images of official CBP documents visible in a workspace area because
                                                       the content of the documents includes personally identifiable information
                                                       for both CBP employees and third parties, as well as information
                                                       revealing law enforcement techniques and procedures, including the
                                                       criteria used as the basis for selecting individuals for additional inspection
                                                       procedures, and information compiled for law enforcement purposes,
                                                       which is not generally known or publicly disclosed. Disclosure of this
                                                       information would be detrimental to both CBP and the greater law
                                                       enforcement community because it would enable individuals to alter their
                                                       patterns of conduct, adopt new methods of operation, effectuate
                                                       countermeasures, and take other proactive steps to alter their behavior in
                                                       order to avoid detection and circumvent the law. Disclosure of such law
                                                       enforcement techniques and procedures would corrupt the integrity of law
                                                       enforcement and other screening activities at the border, thereby aiding
                                                       individuals who are seek to violate immigration and customs laws.

Audio files   n/a   Audio recordings   Released with   Audio recordings of the interview conducted by Agency Internal Affairs
   1-3               of Ms. Sabra’s       partial      investigators of Ms. Sabra concerning her allegations of misconduct
                     interview with     redactions     during her encounter with CBP at the port of entry:
                      investigators
                      following her                    Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
                        complaint                      other personally identifiable information of government employees that
                                                       would identify those individuals if released. Government employees,
                                                       including CBP law enforcement officers, have a protectable privacy
                                                       interest in their identities that would be threatened by disclosure. Release
                                                       of such information would constitute an unwarranted invasion of personal
                                                       privacy.
                                                       Exemptions (b)(6), (b)(7)(C), and (b)(7)(F) have been applied to
                                                       discussion of information relating to individuals seeking asylum. Release
                                                       of any information related to an asylum seeker is forbidden by 8 CFR


                                                          12
                  Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 31 of 55




                                                   208.6. Release of such sensitive information would be an unwarranted
                                                   invasion of privacy and could reasonably be expected to endanger the life
                                                   or physical safety of not only the named individuals seeking asylum, but
                                                   also others (whether asylum seekers or individuals remaining in the
                                                   countries from which the asylum seekers fled), who would be at risk
                                                   should such information become public.

                                                   Exemption (b)(7)(E) has been applied to discussion of internal codes and
                                                   database information, which the Agency considers law enforcement
                                                   sensitive information. This information is not generally known or
                                                   publicly disclosed and release of such information, either standing along
                                                   or when combined with other information, presents a risk that CBP
                                                   systems could be compromised or, in the event that such systems were
                                                   compromised, that they could be more effectively navigated and
                                                   exploited to promote circumvention of the law.

Akram     1-32     Documents       Released with   Documents related to the inspection of traveler Akram Alloush, including
Alloush           related to the      partial      traveler details, Discretionary Authority Checklist for Alien Applicants, I-
records           inspection of     redactions     213 Record of Deportable/Inadmissible Alien, I-296 Notice to Alien
                 traveler Akram                    Ordered Removed/Departure Verification, I-860 Notice and Order of
                     Alloush                       Expedited Removal, I-867A Record of Sworn Statement, M-444
                                                   Information about Credible Fear Interview, including SIGMA data and
                                                   TECS records:

                                                   Exemption (b)(7)(E) has been applied to internal codes and database
                                                   information, record identification numbers, web addresses for database
                                                   portals, and site codes, all of which the Agency considers law
                                                   enforcement sensitive information. This information is not generally
                                                   known or publicly disclosed and release of such information, either
                                                   standing along or when combined with other information, presents a risk
                                                   that CBP systems could be compromised or, in the event that such
                                                   systems were compromised, that they could be more effectively navigated
                                                   and exploited to promote circumvention of the law.


                                                     13
                  Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 32 of 55




                                                    Exemption (b)(7)(E) has also been applied to information revealing law
                                                    enforcement techniques and procedures, including the names of specific
                                                    ongoing investigations, the names of operational teams, and database
                                                    query results that are the basis for selecting individuals for additional
                                                    inspection procedures, all of which is compiled for law enforcement
                                                    purposes and not generally known or publicly disclosed. Disclosure of
                                                    this information would be detrimental to both CBP and the greater law
                                                    enforcement community because it would enable individuals to alter their
                                                    patterns of conduct, adopt new methods of operation, effectuate
                                                    countermeasures, and take other proactive steps to alter their behavior in
                                                    order to avoid detection and circumvent the law. Disclosure of such law
                                                    enforcement techniques and procedures would corrupt the integrity of law
                                                    enforcement and other screening activities at the border, thereby aiding
                                                    individuals who seek to violate immigration and customs laws.

                                                    Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
                                                    other personally identifiable information of government employees that
                                                    would identify those individuals if released. Government employees,
                                                    including CBP law enforcement officers, have a protectable privacy
                                                    interest in their identities that would be threatened by disclosure. Release
                                                    of such information would constitute an unwarranted invasion of personal
                                                    privacy that outweighs the public interest in disclosure of such
                                                    information.

                                                    Please note that exemption (b)(3) was applied to redacted material on
                                                    pages 4 and 5 in error. The material coded as exempt per (b)(3) is
                                                    actually exempt per (b)(7)(E), as noted on the record.

Khadija   1-28      Documents       Released with   Documents related to the inspection of traveler Khadija Aloush, including
Aloush             related to the      partial      traveler details, Discretionary Authority Checklist for Alien Applicants, I-
records            inspection of     redactions     213 Record of Deportable/Inadmissible Alien, I-862 Notice to Appear,
                 traveler Khadija                   and I-877 Record of Sworn Statement, including SIGMA data and TECS


                                                      14
Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 33 of 55




  Aloush                     records:

                             Exemption (b)(7)(E) has been applied to internal codes and database
                             information, record identification numbers, web addresses for database
                             portals, and site codes, all of which the Agency considers law
                             enforcement sensitive information. This information is not generally
                             known or publicly disclosed and release of such information, either
                             standing along or when combined with other information, presents a risk
                             that CBP systems could be compromised or, in the event that such
                             systems were compromised, that they could be more effectively navigated
                             and exploited to promote circumvention of the law.

                             Exemption (b)(7)(E) has also been applied to information revealing law
                             enforcement techniques and procedures, including the names of specific
                             ongoing investigations, the names of operational teams, and database
                             query results that are the basis for selecting individuals for additional
                             inspection procedures, all of which is compiled for law enforcement
                             purposes and not generally known or publicly disclosed. Disclosure of
                             this information would be detrimental to both CBP and the greater law
                             enforcement community because it would enable individuals to alter their
                             patterns of conduct, adopt new methods of operation, effectuate
                             countermeasures, and take other proactive steps to alter their behavior in
                             order to avoid detection and circumvent the law. Disclosure of such law
                             enforcement techniques and procedures would corrupt the integrity of law
                             enforcement and other screening activities at the border, thereby aiding
                             individuals who seek to violate immigration and customs laws.

                             Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
                             other personally identifiable information of government employees that
                             would identify those individuals if released. Government employees,
                             including CBP law enforcement officers, have a protectable privacy
                             interest in their identities that would be threatened by disclosure. Release
                             of such information would constitute an unwarranted invasion of personal



                               15
                  Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 34 of 55




                                                   privacy that outweighs the public interest in disclosure of such
                                                   information.

                                                   Please note that exemption (b)(3) was applied to redacted material on
                                                   pages 4 and 5 in error. The material coded as exempt per (b)(3) is
                                                   actually exempt per (b)(7)(E), as noted on the record.

Nanssi    1-16     Documents       Released with   Documents related to the inspection of traveler Nanssi Alloush, including
Aloush            related to the      partial      traveler details, Discretionary Authority Checklist for Alien Applicants, I-
records           inspection of     redactions     213 Record of Deportable/Inadmissible Alien, and I-862 Notice to
                 traveler Nanssi                   Appear, including SIGMA data and TECS records:
                     Aloush
                                                   Exemption (b)(7)(E) has been applied to internal codes and database
                                                   information, record identification numbers, web addresses for database
                                                   portals, and site codes, all of which the Agency considers law
                                                   enforcement sensitive information. This information is not generally
                                                   known or publicly disclosed and release of such information, either
                                                   standing along or when combined with other information, presents a risk
                                                   that CBP systems could be compromised or, in the event that such
                                                   systems were compromised, that they could be more effectively navigated
                                                   and exploited to promote circumvention of the law.

                                                   Exemption (b)(7)(E) has also been applied to information revealing law
                                                   enforcement techniques and procedures, including the names of specific
                                                   ongoing investigations, the names of operational teams, and database
                                                   query results that are the basis for selecting individuals for additional
                                                   inspection procedures, all of which is compiled for law enforcement
                                                   purposes and not generally known or publicly disclosed. Disclosure of
                                                   this information would be detrimental to both CBP and the greater law
                                                   enforcement community because it would enable individuals to alter their
                                                   patterns of conduct, adopt new methods of operation, effectuate
                                                   countermeasures, and take other proactive steps to alter their behavior in
                                                   order to avoid detection and circumvent the law. Disclosure of such law


                                                     16
                   Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 35 of 55




                                                    enforcement techniques and procedures would corrupt the integrity of law
                                                    enforcement and other screening activities at the border, thereby aiding
                                                    individuals who seek to violate immigration and customs laws.

                                                    Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
                                                    other personally identifiable information of government employees that
                                                    would identify those individuals if released. Government employees,
                                                    including CBP law enforcement officers, have a protectable privacy
                                                    interest in their identities that would be threatened by disclosure. Release
                                                    of such information would constitute an unwarranted invasion of personal
                                                    privacy that outweighs the public interest in disclosure of such
                                                    information.

                                                    Please note that exemption (b)(3) was applied to redacted material on
                                                    page 3in error. The material coded as exempt per (b)(3) is actually
                                                    exempt per (b)(7)(E), as noted on the record.

Nooreddin   1-28    Documents       Released with   Documents related to the inspection of traveler Nooreddin Aloush,
 Aloush            related to the      partial      including traveler details, Discretionary Authority Checklist for Alien
 records           inspection of     redactions     Applicants, I-213 Record of Deportable/Inadmissible Alien, I-296 Notice
                      traveler                      to Alien Ordered Removed/Departure Verification, I-860 Notice and
                    Nooreddin                       Order of Expedited Removal, I-867A Record of Sworn Statement, M-444
                      Aloush                        Information about Credible Fear Interview, including SIGMA data and
                                                    TECS records :

                                                    Exemption (b)(7)(E) has been applied to internal codes and database
                                                    information, record identification numbers, web addresses for database
                                                    portals, and site codes, all of which the Agency considers law
                                                    enforcement sensitive information. This information is not generally
                                                    known or publicly disclosed and release of such information, either
                                                    standing along or when combined with other information, presents a risk
                                                    that CBP systems could be compromised or, in the event that such
                                                    systems were compromised, that they could be more effectively navigated


                                                      17
                   Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 36 of 55




                                                      and exploited to promote circumvention of the law.

                                                      Exemption (b)(7)(E) has also been applied to information revealing law
                                                      enforcement techniques and procedures, including the names of specific
                                                      ongoing investigations, the names of operational teams, and database
                                                      query results that are the basis for selecting individuals for additional
                                                      inspection procedures, all of which is compiled for law enforcement
                                                      purposes and not generally known or publicly disclosed. Disclosure of
                                                      this information would be detrimental to both CBP and the greater law
                                                      enforcement community because it would enable individuals to alter their
                                                      patterns of conduct, adopt new methods of operation, effectuate
                                                      countermeasures, and take other proactive steps to alter their behavior in
                                                      order to avoid detection and circumvent the law. Disclosure of such law
                                                      enforcement techniques and procedures would corrupt the integrity of law
                                                      enforcement and other screening activities at the border, thereby aiding
                                                      individuals who seek to violate immigration and customs laws.

                                                      Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
                                                      other personally identifiable information of government employees that
                                                      would identify those individuals if released. Government employees,
                                                      including CBP law enforcement officers, have a protectable privacy
                                                      interest in their identities that would be threatened by disclosure. Release
                                                      of such information would constitute an unwarranted invasion of personal
                                                      privacy that outweighs the public interest in disclosure of such
                                                      information.

                                                      Please note that exemption (b)(3) was applied to redacted material on
                                                      pages 4 and 5 in error. The material coded as exempt per (b)(3) is
                                                      actually exempt per (b)(7)(E), as noted on the record.


 Salah    1-37   Records related to   Released with   Documents related to the inspection of traveler Nooreddin Aloush,
Alloush          the inspection of       partial      including traveler details, Discretionary Authority Checklist for Alien


                                                        18
          Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 37 of 55




records   traveler Salah   redactions   Applicants, I-213 Record of Deportable/Inadmissible Alien, I-296 Notice
             Alloush                    to Alien Ordered Removed/Departure Verification, I-860 Notice and
                                        Order of Expedited Removal, I-867A Record of Sworn Statement, M-444
                                        Information about Credible Fear Interview, including SIGMA data and
                                        TECS records :

                                        Exemption (b)(7)(E) has been applied to internal codes and database
                                        information, record identification numbers, web addresses for database
                                        portals, and site codes, all of which the Agency considers law
                                        enforcement sensitive information. This information is not generally
                                        known or publicly disclosed and release of such information, either
                                        standing along or when combined with other information, presents a risk
                                        that CBP systems could be compromised or, in the event that such
                                        systems were compromised, that they could be more effectively navigated
                                        and exploited to promote circumvention of the law.

                                        Exemption (b)(7)(E) has also been applied to information revealing law
                                        enforcement techniques and procedures, including the names of specific
                                        ongoing investigations, the names of operational teams, and database
                                        query results that are the basis for selecting individuals for additional
                                        inspection procedures, all of which is compiled for law enforcement
                                        purposes and not generally known or publicly disclosed. Disclosure of
                                        this information would be detrimental to both CBP and the greater law
                                        enforcement community because it would enable individuals to alter their
                                        patterns of conduct, adopt new methods of operation, effectuate
                                        countermeasures, and take other proactive steps to alter their behavior in
                                        order to avoid detection and circumvent the law. Disclosure of such law
                                        enforcement techniques and procedures would corrupt the integrity of law
                                        enforcement and other screening activities at the border, thereby aiding
                                        individuals who seek to violate immigration and customs laws.

                                        Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
                                        other personally identifiable information of government employees that



                                          19
                  Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 38 of 55




                                                     would identify those individuals if released. Government employees,
                                                     including CBP law enforcement officers, have a protectable privacy
                                                     interest in their identities that would be threatened by disclosure. Release
                                                     of such information would constitute an unwarranted invasion of personal
                                                     privacy that outweighs the public interest in disclosure of such
                                                     information.

                                                     Please note that exemption (b)(3) was applied to redacted material on
                                                     pages 4 and 5 in error. The material coded as exempt per (b)(3) is
                                                     actually exempt per (b)(7)(E), as noted on the record.

 Shero    1-6   Records related to   Released with   Documents related to the inspection of traveler Shero Alloush, including
Alloush         the inspection of       partial      traveler details, SIGMA data and TECS records:
records          traveler Shero       redactions
                     Alloush                         Exemption (b)(7)(E) has been applied to internal codes and database
                                                     information, record identification numbers, web addresses for database
                                                     portals, and site codes, all of which the Agency considers law
                                                     enforcement sensitive information. This information is not generally
                                                     known or publicly disclosed and release of such information, either
                                                     standing along or when combined with other information, presents a risk
                                                     that CBP systems could be compromised or, in the event that such
                                                     systems were compromised, that they could be more effectively navigated
                                                     and exploited to promote circumvention of the law.

                                                     Exemption (b)(7)(E) has also been applied to information revealing law
                                                     enforcement techniques and procedures, including the names of specific
                                                     ongoing investigations, the names of operational teams, and database
                                                     query results that are the basis for selecting individuals for additional
                                                     inspection procedures, all of which is compiled for law enforcement
                                                     purposes and not generally known or publicly disclosed. Disclosure of
                                                     this information would be detrimental to both CBP and the greater law
                                                     enforcement community because it would enable individuals to alter their
                                                     patterns of conduct, adopt new methods of operation, effectuate


                                                       20
Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 39 of 55




                             countermeasures, and take other proactive steps to alter their behavior in
                             order to avoid detection and circumvent the law. Disclosure of such law
                             enforcement techniques and procedures would corrupt the integrity of law
                             enforcement and other screening activities at the border, thereby aiding
                             individuals who seek to violate immigration and customs laws.

                             Exemptions (b)(6) and (b)(7)(C) have been applied to the names and
                             other personally identifiable information of government employees that
                             would identify those individuals if released. Government employees,
                             including CBP law enforcement officers, have a protectable privacy
                             interest in their identities that would be threatened by disclosure. Release
                             of such information would constitute an unwarranted invasion of personal
                             privacy that outweighs the public interest in disclosure of such
                             information.




                               21
Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 40 of 55




                         Exhibit A
Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 41 of 55
Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 42 of 55
Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 43 of 55
Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 44 of 55
Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 45 of 55
Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 46 of 55
Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 47 of 55
Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 48 of 55




                         Exhibit B
       Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 49 of 55




May 29, 2020


R. Andrew Free
P.O. Box 90568
Nashville, TN 37209

Re: CBP-2017-055103

Dear Mr. Free:

This is an initial response to your Freedom of Information Act (FOIA) request to U.S. Customs
and Border Protection (CBP) on May 5, 2017. You requested the following information:

All agency records relating to an encounter between your client, Fleta Christina Sabra, Date of
Birth:                1956, on or about September 11, 2015 to September 12, 2015 at the Otay
Mesa or San Ysidro ports of entry. You further specified several types of records such as use of
force reports, internal affairs records, etc.

For this release, CBP FOIA has reviewed 105 pages of records and made the following
determinations:

   -   105 pages of records that are partially released pursuant to Title 5 U.S.C. § 552 (b)(2),
       (b)(5), (b)(6), (B)(7)(C), (B)(7)(E), and (B)(7)(F).

In addition to these 105 pages, there were three documents deemed withheld in full pursuant to
Title 5 U.S.C. § 552 (b)(5), and three additional documents that are already in your possession:

   -   A 12-page Standard Form 95 Claim for Damage, Injury, or Death, dated September 12,
       2017, including fax cover sheet and cover letter.
   -   A 10-page Complaint for Damages in Fleta Christina Cousin Sabra v. United States,
       18-cv-2690, filed with the United States District Court for the Southern District of
       California on November 28, 2018.
   -   A 2-page Form JS 44 Civil Cover Sheet for the above-referenced complaint.

These three documents that are already in your possession can be produced if necessary.

Additional information regarding the applicable exemptions and response can be found at the
following link: https://www.cbp.gov/document/guidance/exemption-definitions.

Copies of the FOIA and DHS regulations are available at www.dhs.gov/foia.
       Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 50 of 55




As this matter is currently in litigation, if you need further assistance or would like to discuss any
aspect of this response, please contact Marsha Yee, Assistant United States Attorney.

Sincerely,



Patrick Howard
Branch Chief
U.S. Customs and Border Protection, FOIA Division
Privacy and Diversity Office
       Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 51 of 55




June 11, 2020


R. Andrew Free
P.O. Box 90568
Nashville, TN 37209

Re: CBP-2017-055103

Dear Mr. Free:

This is a second response to your Freedom of Information Act (FOIA) request to U.S. Customs
and Border Protection (CBP) on May 5, 2017. You requested the following information:

All agency records relating to an encounter between your client, Fleta Christina Sabra, Date of
Birth:                1956, on or about September 11, 2015 to September 12, 2015 at the Otay
Mesa or San Ysidro ports of entry. You further specified several types of records such as use of
force reports, internal affairs records, etc.

For this release, CBP FOIA has reviewed 89 pages of records and made the following
determinations:

   -   89 pages of records that are partially released pursuant to Title 5 U.S.C. § 552 (b)(6),
       (B)(7)(C), (B)(7)(E), and (B)(7)(F).

In addition to these 89 pages, CBP FOIA evaluated 13,794 pages of e-mail records and made the
following determinations:

   -   13,740 pages were non-responsive to the request.
   -   54 pages of records were determined responsive, and partially released pursuant to Title 5
       U.S.C. § 552 (b)(6), (B)(7)(C), (B)(7)(E), and (B)(7)(F).

Additional information regarding the applicable exemptions and response can be found at the
following link: https://www.cbp.gov/document/guidance/exemption-definitions.

Copies of the FOIA and DHS regulations are available at www.dhs.gov/foia.
       Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 52 of 55




As this matter is currently in litigation, if you need further assistance or would like to discuss any
aspect of this response, please contact Marsha Yee, Assistant United States Attorney.

Sincerely,



Patrick Howard
Branch Chief
U.S. Customs and Border Protection, FOIA Division
Privacy and Diversity Office
Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 53 of 55
       Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 54 of 55
                                                                                   90 K Street NE
                                                                                   MS 1181
                                                                                   Washington, DC 20229

September 23, 2020
                                                                                   U.S. Customs and
                                                                                   Border Protection
Mr. R. Andrew Free
1390 Newton Ave., SE
Atlanta, GA 30316-2017

Re: CBP-2017-055103

Dear Mr. Free:

This is the fifth and final response to your Freedom of Information Act (FOIA) request to U.S.
Customs and Border Protection (CBP) on May 5, 2017. You requested the following
information:

All agency records relating to an encounter between your client, Fleta Christina Sabra, Date of
Birth:                1956, on or about September 11, 2015 to September 12, 2015 at the Otay
Mesa or San Ysidro ports of entry. You further specified several types of records such as use of
force reports, internal affairs records, etc.

Our final release involved the review of seven video files (with audio) approximately 102
minutes and 14 seconds in total length. A total of seven video files (approximately 102 minutes
and 14 seconds) are partially releasable, pursuant to Title 5 U.S.C. § 552 (b)(6), (b)(7)(C), and
(b)(7)(E). Enclosed are seven video files with certain information withheld.

Additional information regarding the applicable exemptions and response can be found at the
following link: https://www.cbp.gov/document/guidance/exemption-definitions.

Copies of the FOIA and DHS regulations are available at www.dhs.gov/foia.

As this matter is currently in litigation, if you need further assistance or would like to discuss any
aspect of this response, please contact Marsha Yee, Assistant United States Attorney.

Sincerely,



Patrick Howard
Branch Chief
U.S. Customs and Border Protection, FOIA Division
Privacy and Diversity Office
       Case 1:20-cv-00681-CKK Document 24-3 Filed 03/10/21 Page 55 of 55




November 12, 2020


R. Andrew Free
P.O. Box 90568
Nashville, TN 37209

Re: CBP-2017-055103

Dear Mr. Free:

This is a follow up response to your Freedom of Information Act (FOIA) request to U.S.
Customs and Border Protection (CBP) on May 5, 2017. You requested the following
information:

All agency records relating to an encounter between your client, Fleta Christina Sabra, Date of
Birth:                1956, on or about September 11, 2015 to September 12, 2015 at the Otay
Mesa or San Ysidro ports of entry. You further specified several types of records such as use of
force reports, internal affairs records, etc.

For this release, CBP FOIA has reviewed 147 pages of records belonging to other passengers in
the car and made the following determinations:

   -   147 pages of records that are partially released pursuant to Title 5 U.S.C. § 552
       (b)(3),(b)(6), (B)(7)(C), and (B)(7)(E).

Additional information regarding the applicable exemptions and response can be found at the
following link: https://www.cbp.gov/document/guidance/exemption-definitions.

Copies of the FOIA and DHS regulations are available at www.dhs.gov/foia.

As this matter is currently in litigation, if you need further assistance or would like to discuss any
aspect of this response, please contact Joseph Carilli, Assistant United States Attorney.

Sincerely,




Patrick Howard
Branch Chief
U.S. Customs and Border Protection, FOIA Division
Privacy and Diversity Office
